04/09/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0584



                                 No. DA 19-0584

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

NICK LENIER WILSON,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to and

including May 11, 2021, within which to prepare, serve, and file its response brief.




BF                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                             April 9 2021